


110 HR 6913 IH: SEND Act of

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6913
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide that no funds made available to the Department
		  of Commerce may be used to implement, administer, or enforce certain amendments
		  made to regulations relating to license exemptions for gift parcels and
		  humanitarian donations for Cuba.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Eligibility for Needed Donations Act of
			 2008 or the SEND Act of
			 2008.
		2.Limitation on use of
			 funds to implement, administer, or enforce certain amendments made to
			 regulations relating to license exemptions for gift parcels and humanitarian
			 donations for Cuba
			(a)LimitationNo funds made available to the Department
			 of Commerce may be used to implement, administer, or enforce the amendments
			 made to section 740.12 of title 15, Code of Federal Regulations (relating to
			 license exemptions for gift parcels and humanitarian donations for Cuba), as
			 published in the Federal Register on June 22, 2004 (69 Fed. Reg.
			 34565–34567).
			(b)Effective
			 dateThe limitation on use of funds in subsection (a) shall take
			 effect on the date of the enactment of this Act and shall apply with respect to
			 the 90-day period beginning on the date of the enactment of this Act.
			
